DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, 11, 12, 13, 14, 21, 22, 23, 24, 25, 28 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Sabaa et al. (20140115182).
As to claim 1, Sabaa teaches a method for enabling scheduling of processes [I/O operations] in a processing system having at least one processor [deduplication engine 301] and associated hardware resources (e.g. devices managed by deduplication engine 301, para [0157], at least one of the hardware resources (see e.g. bloom filter cache entry in [156], [157])  being shared by at least two of the processes [I/O operations] (see the pending I/O operations in [0156]), the method comprising: 

wherein the value of the usage bound [8] is assigned before execution of the process or adapted during execution of the process (see the maximum number of the pending I/O operations is set to limited to 8 in [0156]. Note: the number of the pending I/O operations can be set either before or during the execution); 
monitoring the shared hardware resource [bloom filter cache entry] by counting a number of accesses to the shared hardware resource by the process [I/O] (see when the reference count reaches to a maximum of number of 8 in [0156]), 
wherein a performance monitor unit monitors access to the shared hardware resource [bloom filter cache entry] to count the number of accesses to the shared hardware resource by the process [I/O] ([0156]); 
generating an interrupt (e.g. by rejecting or blocking) when the number of allowable accesses has been reached by a counter [number of pending operations], wherein the counter generates the interrupt (e.g. reject/block the subsequent access requests, see when the number of reference count reaches the limit of 8, all subsequent requests to access Bloom filter status bit within the range of the entry are rejected in [0156]); 
controlling execution of the process based on the usage bound of the number of allowable accesses [maximum limit] , by the process [I/O], to the shared hardware resource [Bloom filter] by halting execution of the process based on the interrupt [reject/block] when the number of allowable accesses has been reached (see when the number of reference count 
enabling an idle mode or start of execution of a next process (see when the count is decremented below the limit, subsequent requests are again accepted in [0156]).  
As to claim 2, Sabaa teaches wherein the controlling execution of the process [I/O] is repeated for a next process [subsequent I/O request].  (See when the count is decremented below the limit, subsequent requests are again accepted in [0156]).3/11
As to claim 9, Sabaa teaches wherein the processes [I/O operations] are originating from one or more applications [software configurations that implement the deduplication].  (See para [0155], by allowing multiple pending I/O operations initiated by the deduplication of multiple streams, it is possible to reduce the number of writes to Bloom filter array 1190. See also para [0069], the deduplication is referring a wide variety of hardware and/or software configurations may be suitable for implementing the data deduplication functionality described herein, and all such configurations are contemplated by the present disclosure).
As to claim 10, Sabaa teaches wherein the one or more applications are running inside Virtual Machines (VM) or containers.  (See the high bandwidth TCP (HBTCP) is designed to be used for high throughput applications, such as virtual machine and storage migration, over long fat networks in para [0272]).
As to claim 11, Sabaa teaches wherein the shared hardware resource includes at least one of the following:
a memory, cache, or memory and cache resource  (see para [0152]  The Bloom filters are each maintained in high performance memory devices (e.g., double data rate, version 2, synchronous dynamic random access memories, or DDR2 SDRAMs).  However, because the Bloom filters are accessed more frequently than the CAS or metadata caches (also maintained in DDR2 SDRAMs), in at least some embodiments a Bloom filter cache is utilized to further improve the performance of deduplication engine 301. See fig.11 E for the structure of the Bloom filter cache entries);
a processor pipeline resource; an execution branch resource; a Translation Lookaside Buffer (TLB)resource;4/11 a Floating Point (FP) operation/instruction resource; a processing interrupt resource; a Single Instruction Multiple Data (SIMD) vector instruction resource; and a Multiple Instruction Multiple Data (MIMD) vector instruction resource.  
As to claim 12, Sabaa teaches wherein the number of allowable accesses to the shared hardware resource [Bloom filter] includes at least one of the following:
memory cache [Bloom filter cache], or memory and cache rate or ratio [number of pending cache I/O operations]; (See para [0154], because the Bloom filter is a shared resource that can be accessed as part of the deduplication of multiple concurrent data streams, it is possible for multiple Bloom filter accesses to the same cached range of status bits to be requested before a pending request completes. For the cache rate or ratio, see in the same para [0154] teaches cache entry reference count tracks the number of such back-to-back I/O operations that are initiated but not yet completed, i.e., the number of pending Bloom filter cache I/O operations. See also fig.11E for the structure of the Bloom filter cache entries. )

pipeline stall rate or ratio; 
pipeline instruction throughput rate or ratio; 
branch miss rate or ratio; 
fetched or completed instruction rate or ratio; 
Translation Lookaside Buffer (TLB) miss rate or ratio; 
Floating Point (FP) operation rate or ratio; 
Interrupt rate or ratio; 
Single Instruction Multiple Data (SIMD) vector instruction rate or ratio; and 
Multiple Instruction Multiple Data (MIMD) vector instruction rate or ratio.  
As to claim 13, Sabaa teaches wherein the shared hardware resource
As to claim 14, Sabaa teaches an apparatus (see fig.2 [intelligent storage system 200] that includes at least De Dup Blade 300; see also fig.3 that describes details of the De Dup Blade 300  in the intelligent storage system 200) configured to enable scheduling of processes [I/O 
a processing circuitry [deduplication engine assist hardware 320]; and5/11 a memory (e.g. a storage for software] containing a computer program [software] which, when executed by the processing circuitry (See para [0082], in FIG. 3, I/O engine 352 operates as the software interface to deduplication engine assist hardware 320, receiving message from and transmitting messages to the various components of deduplication engine assist hardware 320), causes the apparatus to:
assign a value (e.g. by setting a value), equal to or greater than two [8], of a usage bound of a number of allowable accesses, by a process [I/O], to a shared hardware resource (see the maximum number of the pending I/O operations to the shared Bloom filter cache  is set to limited to 8 in [0156]), 
wherein the value of the usage bound is to be assigned before execution of the process or adapted during execution of the process (see the maximum number of the pending I/O operations to the shared Bloom filter cache is set to limited to 8 in [0156]. Note: the number of the pending I/O operations can be set either before or during the execution);
monitor the shared hardware resource [Bloom filter cache entry], by use of a performance monitor unit (see the deduplication engine 301 as a monitor unit), to count a 
to generate an interrupt (e.g. by rejecting or blocking)  when the number of allowable accesses has been reached; (e.g. reject/block the subsequent access requests, see when the number of reference count reaches the limit of 8, all subsequent requests to access Bloom filter status bit within the range of the entry are rejected in [0156])
control execution of the process based on the usage bound of the number of allowable accesses [maximum limit], by the process [I/O], to the shared hardware resource [Bloom filter] by halting execution of the process in response to the interrupt when the number of allowable accesses has been reached (see when the number of reference count reaches the limit of 8, all subsequent requests to access Bloom filter status bit within the range of the entry are rejected in [0156]); and 
enable an idle mode or start of execution of a next process (see when the count is decremented below the limit, subsequent requests are again accepted in [0156]).  
As to claim 21, Sabaa teaches wherein the apparatus (see fig.2 [intelligent storage system 200] that includes at least De Dup Blade 300; see also fig.3 that describes details of the De Dup Blade 300 in the intelligent storage system 200) is configured to control execution of processes [I/O operations] originating from one or more applications [software configurations that implement the deduplication].  (See para [0155], by allowing multiple pending I/O operations initiated by the deduplication of multiple streams, it is possible to reduce the 
As to claim 22, Sabaa teaches wherein the one or more applications are running inside Virtual Machines (VM) or containers.6/11  (See the high bandwidth TCP (HBTCP) is designed to be used for high throughput applications, such as virtual machine and storage migration, over long fat networks in para [0272]).
As to claim 23, Sabaa teaches wherein the apparatus is configured to operate with the shared hardware resource includes at least one of the following:
a memory, cache, or memory and cache resource  (see para [0152]  The Bloom filters are each maintained in high performance memory devices (e.g., double data rate, version 2, synchronous dynamic random access memories, or DDR2 SDRAMs).  However, because the Bloom filters are accessed more frequently than the CAS or metadata caches (also maintained in DDR2 SDRAMs), in at least some embodiments a Bloom filter cache is utilized to further improve the performance of deduplication engine 301. See fig.11 E for the structure of the Bloom filter cache entries);
a processor pipeline resource; an execution branch resource; a Translation Lookaside Buffer (TLB)resource;4/11 a Floating Point (FP) operation/instruction resource; a processing 
As to claim 24, Sabaa teaches wherein the apparatus is configured to operate with the number of allowable accesses to the shared hardware resource [Bloom filter] includes at least one of the following:
memory cache [Bloom filter cache], or memory and cache rate or ratio [number of pending cache I/O operations]; (See para [0154], because the Bloom filter is a shared resource that can be accessed as part of the deduplication of multiple concurrent data streams, it is possible for multiple Bloom filter accesses to the same cached range of status bits to be requested before a pending request completes. For the cache rate or ratio, see in the same para [0154] teaches cache entry reference count tracks the number of such back-to-back I/O operations that are initiated but not yet completed, i.e., the number of pending Bloom filter cache I/O operations. See also fig.11E for the structure of the Bloom filter cache entries. )
instructions completed; 
pipeline stall rate or ratio; 
pipeline instruction throughput rate or ratio; 
branch miss rate or ratio; 
fetched or completed instruction rate or ratio; 
Translation Lookaside Buffer (TLB) miss rate or ratio; 
Floating Point (FP) operation rate or ratio; 
Interrupt rate or ratio; 
Single Instruction Multiple Data (SIMD) vector instruction rate or ratio; and 

As to claim 25, Sabaa teaches wherein the apparatus is configured to operate with the shared hardware resource
As to claim 28, Sabaa teaches a process scheduler configured to control execution of processes in a processing system (see fig.2 [intelligent storage system 200], as a process scheduler, that includes at least De Dup Blade 300; see also fig.3 that describes details of the De Dup Blade 300  in the intelligent storage system 200) having at least one processor [deduplication engine 301] and associated hardware resources (e.g. devices managed by deduplication engine 301, para [0157]), at least one of the hardware resources (see e.g. bloom filter cache entry in [0154] [156][157])  being shared by at least two of the processes [I/O operations] (see the pending I/O operations in [0156]), the process scheduler comprising:
a processing circuitry [deduplication engine assist hardware 320]; and a memory (e.g. a storage for software) containing a computer program [software] which, when executed by the processing circuitry (See para [0082], in FIG. 3, I/O engine 352 operates as the software interface to deduplication engine assist hardware 320, receiving message from and transmitting 
assign a value (e.g. by setting a value), equal to or greater than two [8], of a usage bound of a number of allowable accesses, by a process [I/O], to a shared hardware resource (see the maximum number of the pending I/O operations to the shared Bloom filter cache  is set to limited to 8 in [0156]), 
wherein the value of the usage bound is to be assigned before execution of the process or adapted during execution of the process (see the maximum number of the pending I/O operations to the shared Bloom filter cache is set to limited to 8 in [0156]. Note: the number of the pending I/O operations can be set either before or during the execution);
cooperate (e.g. by the use of the counter) with a counter [reference count] configured to count a number of accesses to the shared hardware resource [Bloom filter cache entry] by the process (see when the reference count reaches to a maximum of number of 8 in [0156]; para [0154] teaches the Bloom filter cache is a shared resource); 
cooperate with a performance monitor (see the deduplication engine 301 as a monitor unit) configured to monitor access to the shared hardware resource [Bloom filter cache entry] and to increment the counter for each access; (see when the reference count reaches to a maximum of number of 8 in [0156]; para [0154] teaches the Bloom filter cache is a shared resource); 
to generate an interrupt (e.g. by rejecting or blocking)  when the number of allowable accesses has been reached; (e.g. reject/block the subsequent access requests, see when the 
control execution of the process based on the usage bound of the number of allowable accesses [maximum limit], by the process [I/O], to the shared hardware resource [Bloom filter] by halting execution of the process in response to the interrupt when the number of allowable accesses has been reached (see when the number of reference count reaches the limit of 8, all subsequent requests to access Bloom filter status bit within the range of the entry are rejected in [0156]); and 
enable an idle mode or start of execution of a next process [subsequent request for I/O operation] (see when the count is decremented below the limit, subsequent requests are again accepted in [0156]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabaa et al.   (20140115182) in view of Kosche et al.  (5,937,187).
As to claim 5, Sabaa dos not but Kosche teaches wherein an individual usage bound [SC-MAX-TICKS], with a value [5] equal to or greater than two ( see SC-MAX-TICKS is set to 5 in col.6, lines 15-17),  is assigned to each of a number of processes [threads 120.i] for each of a number of shared hardware resources  [resource] (see the SC-MAX-TICKS  is chosen so that most threads 120.i will not hold a resource for longer than SC-MAX-TICKS  in col.6, lines 14-28. See also entities 120.1 120.2 share a resource 128 in col.2, lines 14-16. See also for introductory purpose, each entity 120.i is a Solaris process or an LWP (lightweight process) executing a thread in col.1, lines 65-67. Note: for a number of resources, see Kosche already teaches a multiprocessing computer system may include resources shared by different schedulable process entities in col.1, lines 19-20 that provides the background teaching).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an individual usage bound, with a value equal to or greater than two, is assigned to each of a number of processes for each of a number of shared hardware resources, as claimed (see details of the claim mapping above), to a known device/method, such as the Sabaa to set the maximum number of the pending I/O operations to the shared resource, as cited above, in order for the threads 120.i not to hold a resource for longer than the maximum allowed time [SC-MAX-TICKS], so not to degrade the throughput of other threads [120.i] (see Kosche, col.6, lines 26-31. MPEP 2143 KSR Example D).	
s 26, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabaa et al.   (20140115182) in view of   Wang et al. (20150178199).
As to claim 26, Sabaa does not but Wang teaches wherein the apparatus (see fig.8A for an overall system that includes at least modules 851-853 and the shared unified cache 832)  is configured with a process scheduler (see fig.8C for the process scheduler that implements the unified cache 832 as shown in details in fig.8B) and a number of one or more counters (fig.8B counter 895), one for each shared hardware resource [shared unified cache 832] to count the number of accesses [number of hits] to that shared hardware resource [shared unified cache 832] (see fig8B for the entries of the shared unified cache 832; see example of the  cache line 2 (CL2), the counter is set to a threshold value TH in para [0076], paras [0076][0077] describe examples of how the counter value is being decremented to TH-2, TH-1 , TH-C. See also para [0079] for the process to set the counter to the threshold value TH to TH-C).
It would have been obvious to one of ordinary skill in the art to include the apparatus is configured with a process scheduler and a number of one or more counters, one for each shared hardware resource to count the number of accesses to that shared hardware resource, as clamed (see the details of the claim mapping above) because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the counters of the shared unified cache 832 to count the number of hits in the cache (i.e. the accesses in the cache), to a known device/method, such as Sabaa to set the maximum number of the pending I/O operations to the shared resource, as cited above, for the purpose of executing the recently 
As to claim 45, Sabaa teaches wherein the apparatus is also configured to control execution of the next process (e.g. the next request for I/O operation) based on the usage bound of the number of allowable accesses to the shared hardware resource (see when the number of reference count reaches the limit of 8, all subsequent requests to access Bloom filter status bit within the range of the entry are rejected and when the count is decremented below the limit, subsequent requests are again accepted in [0156]).  
Sabaa does not but Satake teaches wherein the usage bound (counter 895: TH, TH-2, TH-1, TH-C) is individual for each process [cache hit] (see each of the cache lines has a respective counters TH, TH-2, TH-1, TH-C recording the number of hits in fig.8B. See para [0076] [0077] describe how the counters are being recorded on the cache line hits).
It would have been obvious to one of ordinary skill in the art to include the usage bound that is individual for each process, as clamed (see the details of the claim mapping above) because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the counters of the shared unified cache 832 to count the number of hits in the cache (i.e. the accesses in the cache), to a known device/method, such as Sabaa to set the maximum number of the pending I/O operations to the shared resource, as cited above, for the purpose of executing the recently used replacement policy to favor the cache entries that have the higher counter values and will be kept in the cache (See Wang, Para [0078]. MPEP 2143 KSR Example D).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabaa et al.   (20140115182) in view of   Wang et al. (20150178199), as applied to claim 26, and in further view of Satake (20050045711).
As to claim 27, Sabaa teaches an operating system [operating system 2818] (see the operating system in para [0267]). Wang teaches a process scheduler (see fig.8C for the process scheduler that implements the unified cache 832 as shown in details in fig.8B).  
Neither Sabaa nor Wang specifically show the Operating System scheduler, as claimed. However, Satake teaches CPU has a built-in Operating System OS with a scheduler (See Para [0020], a ROM 2 stores various control programs executed by the CPU 1, a built-in operating system (OS) program, etc. The various control programs stored in the ROM 2 execute software control, such as scheduling and task switches, under management of the built-in OS stored in the ROM 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Operating System scheduler, as claimed, because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the operating system stored in the CPU ROM that includes the control programs for scheduling the tasks as taught by Satake above, for the purpose of scheduling the tasks under the management of the built-in OS stored in the ROM, Satake, para [0020]. MPEP 2143 KSR Example D).
Allowable Subject Matter

wherein the usage bound, USAGE_BOUNDP,R, for process P and shared hardware resource R, is assigned and the value of the counter, PMUR, for shared hardware resource R is set, before scheduling the process P for execution, to the following value: PMUR = MAX_VALPMUR - USAGE_BOUNDP,R, where MAX VAL PMUR is the maximum value of the counter for the shared hardware resource R, and wherein the counter PMUR for the shared hardware resource R is incremented by one for each access to the shared hardware resource R, and when the  counter has reached its maximum value MAX_VALPMUR, a next increment generates the  interrupt.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
a) Starr (4574350) is cited for the teaching of counting the number of accesses (writes) and the maximum number of writes (see in col.6, lines 62-69, col.7, lines 1-3, the field 76 is used to hold the count of the number of writes that the current owner processor has performed on the associated resource during its current access of the resource.  See also the field 77 holds the limit value, which is the maximum number of write accesses allowed an owner to that resource in one access.)
b) Rogers (20040059879) is cited for the teaching of the predetermined threshold count of the number of accesses (see para [0009], When the counter reaches a predetermined 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL H. PAN
Examiner




/DANIEL H PAN/Primary Examiner, Art Unit 2182